DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on September 17th, 2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20, as a whole, present an abstract idea of a concept of updating process control, which amounts to mental processes in updating recipes. The limitations within the processor (cl. 1-5, 7), method (cl. 8-12, 14), and CRM (cl. 15-17, 19, and 20) are specified at a high level of generality to the judicial exception and do not include significantly more than the judicial exception.  
Further, the claims do not provide to integrate into a practical application as the discussion toward an integration of a practical application is only generally linked to the field of endeavor and the general intention to produce a product.  This general discussion to the process task being defined for producing a product via a bioreactor does not provide an improvement in the functioning of a computer or an improvement to other technology as it amounts to  general  linkage for a nominal use, and wherein process tasks and 

As in claims 6, 13, and 18, such limitations do not amount to significantly more or a particular application or improvement as such limitations are drawn to routine and conventional provisions in systems for controllably producing a product with a controller that affects adjustment of those control devices as in claims 6, 13, and 18 in producing a desired product.
This is evidenced as routine and conventional through US 2011/0214343 (Wechsler et al.) which provides a system and method for controllably producing biofuels from various biomass feedstocks (e.g. wood, plant residues, forest trimmings, paper residue). Wechsler discloses a control system which integrates with the bioreactor, temperature sensors, pressure sensors, gas analyzers, chemical analyzers, humidity sensors, liquid level sensors, flow sensors and/or controllers, and provides signals to operate and/or control various valves, motors, pumps, blowers, and the like so as to adjust and optimize for the biofuel to be produced in connection with the particular feedstock for producing a desired biofuel therewith (see pars. [0036-0046], for example).

This is additionally seen in US 2011/0123688 (Deo et al.) which discloses an automated beverage formulation system and method which includes stored recipes in memory, and wherein the recipes are selectable able to be automatically adjusted based 

This is further seen in Roberts, IV et al. (USPN 7,816,570) wherein a process for directly converting biomass to biofuel is provided with a control system that controls process control devices such as the bioreactor, temperature sensors, pressure gauges, valves, and flow control devices (abstract, cols. 15&16, 25-28, for example).

Lastly, Paoluccio et al. (US 2010/0251616) discloses a method and apparatus for torrefaction of biomass in which the system includes a controller for providing to control to control devices such as the bioreactor, temperature sensors, pressure gauges, valves, pums, and flow control devices in order to affect particular control in producing the desired bioreactor product (pars. [0064,0069,0082,0094,0127,0169,0196], for example).
	














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1, 2, 4-9, and 11-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Deo et al. (US 2011/0123688), hereafter Deo.
Deo discloses an automated beverage formulation system and method (abstract).  With regards to claims 1, 8, and 15, Deo discloses a control system, method, and CRM comprising at least one processor reading in a process task from a memory device, switching, based at least in part on the process task, the configuration of a first process control device from being operative to execute with a first input value of a second process control device to being operative to execute with a second input value of a third process control device, and wherein the process task defines one or more procedural steps for producing a product via a bioreactor (pars. [0006-0039], figs., for example).  With regard to claim 2, Deo discloses a hardware abstractor facilitating (given as the additional electrical components provided to the circuit board 129 which .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deo in view of Hayase (USPN 6,968,534).
Deo has been discussed above.
Deo does not specifically disclose a hardware abstractor configured as in claim 3 and similarly converting data as recited in claim 10.
Hayase discloses a method for constructing a service providing system (abstract).  Hayase discloses a proxy part 40 exchanging data between the monitoring 
It would have been obvious to one of ordinary skill in the art to modify Deo to include a hardware abstractor configured to convert data as recited in claims 3 and 10 such as taught by Hayase in order to provide a a service system capable of improving the stability of the architecture of a software against specification change and extension, and improving the reusability and change facility of the software and efficiently develop the monitoring system.


Response to Arguments
Applicant's arguments filed September 17th, 2021 have been fully considered but they are not persuasive. 
With regards to claims 1-20 rejected under 35 USC 101, Applicant generally asserts that the claims retain the same function of the previously allowed claims and are drawn to an improvement in the functioning of a computer, as well as citing the parent application (14/424,699) and the PTAB decision therein.
However, Applicant has failed to show the particular same function provided in the instant claims which is likewise in the parent application.   

Additionally, Applicant has failed to provide arguments against the particular exemplary prior art publications for showings of the claims not providing an improvement and being drawn to routine and conventional practices.
Further, and as in claim 1, the claim is couched as a “bioreactor control system,” but amounts merely to a processor and does not involve structures to provide a bioreactor control system and Applicant has not addressed this in the remarks.

With regards to claims 1, 2, 4-9, and 11-20 rejected under 35 USC 102b as being anticipated by Deo, Applicant traverses the rejection.
Applicant asserts that Examiner has generally provided that Deo anticipates independent claims 1, 8, and 15 with citation to paragraphs [0006-0039]. 
Examiner maintains that this particular portion of the disclosure in Deo is substantive in providing to disclose the cited scope of claims 1, 8, and 15.  Additionally, and for added exemplary disclosure therein, Examiner notes pars. [0009,0024-0026,0039].  Here, it is clearly seen that Deo provides for stored recipes and modified user adjustment to such recipes at a time-of-use application that coincides with the claimed reading in of a process task from a memory device, and switching the configuration of the process control device (in cls. 1, 8, and 15). 

Thus, this provides to switch a first process control device (i.e. dispensing head flow control device) from being operative to execute with a first input value of a second process control device (i.e. a value of ‘1’ with a pump/valve from a carbonation source in a positive flow provision and amount from the carbonation source) to being operative to execute with a second input value of a third process control device (i.e. a value of ‘0.5’ with a pump/valve of another carbonation source).  
Likewise examples can be seen through the disclosure from base recipes that are not-carbonated to being carbonated (and vice versa), as well as other requested deviations from the base recipe in terms of high fructose sugar amounts and concentrate additions.
	Additionally, Examiner maintains that remaining dependent claims 2, 4-7, 9, 11, 12, 14, and 16-20 are maintained rejected by the disclosure of Deo, and as particularly discussed above in the body of the action.
	Further, as there are no such deficiencies with respect to Deo, remaining claims 3 and 10 rejected under 35 USC 103a as being unpatentable over Deo in view of Hayase are maintained as properly rejected for the reasons discussed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEIL N TURK/Primary Examiner, Art Unit 1798